Abatement Order filed February 6, 2018.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-17-00040-CV
                                    ____________

                            MARK YOUNG, Appellant

                                          V.

                         BELLAPALMA, LLC, Appellee


                    On Appeal from the 270th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-68322

                             ABATEMENT ORDER

      This is an appeal from a judgment signed November 21, 2016. It appears from
the record that the judgment is not final. The summary judgment purports to render
judgment against Defendants, but does not appear to dispose of all parties.

      If an appellate court is uncertain about the intent of an order to finally dispose
of all claims and parties, it may abate the appeal to permit clarification by the trial
court. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 206 (Tex. 2001). Texas Rule
of Appellate Procedure 27.2 provides as follows:

      The appellate court may allow an appealed order that is not final to be
      modified so as to be made final and may allow the modified order and
      all proceedings relating to it to be included in a supplemental record.

Tex. R. App. P. 27.2.

      Accordingly, we order the case abated and remanded to the trial court for a
period of thirty days so that the trial court may clarify whether the summary
judgment is final, and to permit the parties to obtain an order or orders disposing of
the claims against Timothy G. Young, if necessary. A supplemental clerk’s record
containing the trial court’s clarifying order or orders shall be filed with the clerk of
this court on or before March 1, 2018.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
supplemental clerk’s record is filed in this court. The court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the court may
reinstate the appeal on its own motion. It is the responsibility of any party seeking
reinstatement to request a hearing date from the trial court and to schedule a hearing,
if a hearing is required, in compliance with this court’s order. If the parties do not
request a hearing, the court coordinator of the trial court shall set a hearing date and
notify the parties of such date.


                                    PER CURIAM



Panel consists of Chief Justice Frost and Justices Busby and Wise.